Title: The Hide July 25 1786 Tuesday.
From: Adams, John
To: 


       Mr. Brand Hollis and Mr. Brand, Mr. and Mrs. Smith, and Mr. and Mrs. Adams, took a ride to Chelmsford, stopped at a Booksellers, the Printer of a Newspaper in which Mr. B. Hollis had printed the late Act of Virginia in favour of equal religious Liberty. We then went to Moulsham Hall, built originally by Lord Fitzwalter, but lately owned by Sir William Mildmay, one of the Commissaries with Governor Shirley at Paris in 1754, for settling the Boundaries between the French and English in America. Lady Mildmay owns it, at present, but is not yet come down from London. Mr. B. Hollis admires the Architecture of this House, because it is according to the Principles of Palladio. The Apartments are all well proportioned in Length, Breadth and Height. There is here a Landscape of Rembrandt. The Words Halls, Parlours, Saloons and Drawing Rooms occur upon these Occasions, but to describe them would be endless. We returned by another road through the race grounds, to the Hide and after Dinner, made a Visit to the Gardiners House to see his Bees. He is Bee mad, Mr. B. Hollis says. He has a number of Glass Hives, and has a curious Invention to shut out the Drones. He has nailed thin and narrow Laths at the Mouth of the Hive, and has left Spaces between them barely wide enough for the small Bees to creep through. Here and there he has made a Notch in the lath large enough for a Drone to pass, but this Notch he has covered with a thin light clapper which turns easily upwards upon a Pivot. The Drone easily lifts up the Clapper and comes out, but as soon as he is out, the Clapper falls and excludes the Drone, who has neither Skill nor Strength to raise it on the outside. Thus shut out from the Hive the Gardiner destroys them because he says they do nothing but eat Honey. The Gardiner who is a Son of Liberty, and was always a Friend to America, was delighted with this Visit. Dame says he to his Wife, you have had the greatest honour done you to day that you ever had in your Life.—Mr. B. Hollis says he is a proud Scotchman, but a very honest Man and faithfull Servant.—After Tea Mr. B. Hollis and I took a circular Walk, round the Farm. He shew Us a kind of Medallion, on which was curiously wrought a Feast of all the Heathen Gods and Goddesses sitting round a Table. Jupiter throws down upon the Middle of it, one of his Thunder bolts, flaming at each End with Lightning, and lights his own Pipe at it, and all the others follow his Example. Venus is whiffing like a Dutchman, so is Diana and Minerva, as well as Mars, Bachus and Apollo.
       Mr. B. Hollis is a great Admirer of Marcus Aurelius. He has him in Busts, and many other Shapes. He observed to me, that all the Painters of Italy, and from them most others, have taken the Face of Marcus Aurelius, for a Model in painting Jesus Christ. He admires Julian too, and has a great veneration for Dr. Hutchinson, the Moral Writer who was his Tutor, or Instructor. He has a Number of Heads of Hutchinson, of whom he always speaks with Affection and Veneration. Ld. Shaftesbury too is another favourite of his.
       In the dining room are two Views of that Estate in Dorsetshire, which the late Mr. Hollis gave to Mr. Brand. There is only a Farm House upon it. Here are to be seen Hollis Mede and Brand Pasture. In Hollis Mede, Mr. Hollis was buried, ten feet deep, and then ploughed over, a Whim to be sure. But Singularity was his Characteristic. He was benevolent and beneficient, however, throughout.—In the Boudoir is a Dagger, made of the Sword which killed Sir Edmunbury Godfrey. An Inscription—Memento Godfrey, Protomartyr, pro Religione Protestantium.
       Mr. Hollis’s Owl, Cap of Liberty and Dagger are to be seen every where. In the Boudoir, a Silver cup with a Cover, all in the shape of an Owl, with two rubies for Eyes. This piece of Antiquity was dug up, at Canterbury, from ten feet depth. It was some monkish conceit.
      